                    Case 2:20-cv-01633-RSL Document 58 Filed 08/17/21 Page 1 of 3



 1
                                                                HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9   ALEXANDRA TABER; ALEXANDRA                       Case No. 2:20-cv-01633-RSL
     TABER AS GUARDIAN OF LT,
10                                                    STIPULATION AND ORDER FOR
                                     Plaintiffs,      DISMISSAL WITHOUT PREJUDICE AS
11                                                    TO DEFENDANT CIGNA HEALTH
               v.                                     AND LIFE INSURANCE COMPANY
12
     CASCADE DESIGNS, INCORPORATED;
13   DAVID BURROUGHS; JOHN
     BURROUGHS; JOHN GEVAERT; JAMES
14   COTTER; ERIC HOBBS; STEVE
     MCCLURE; HARRY ROSS; JANE/JOHN
15   DOES 1 THROUGH 10, AND THE
     MARITAL COMMUNITY OF EACH NON-
16   BUSINESS DEFENDANT; CIGNA
     HEALTH AND LIFE INSURANCE
17   COMPANY; CASCADE DESIGNS, INC.
     OPEN ACCESS PLUS IN-NETWORK
18   MEDICAL BENEFITS; CASCADE
     DESIGNS, INC. WELFARE BENEFITS
19   PLAN,
20                                 Defendants.
21

22            IT IS HEREBY STIPULATED AND AGREED, by and through their undersigned

23   counsel, that Plaintiff’s claims again defendant Cigna Health and Life Insurance Company only

24   shall be dismissed without prejudice and with each party to bear its own costs and fees.

25            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

26

27

     STIPULATION AND ORDER FOR DISMISSAL - 1                              LANE POWELL PC
                                                                   1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 2:20-cv-01633-RSL
                                                                            P.O. BOX 91302
                                                                 SEATTLE, WASHINGTON 98111-9402
                                                                    206.223.7000 FAX: 206.223.7107
     133861.0001/8533645.3
                 Case 2:20-cv-01633-RSL Document 58 Filed 08/17/21 Page 2 of 3



 1   DATED:                 9 2021
                     August ___,                     DATED: August 6, 2021
 2   THE BARTON LAW FIRM                             LANE POWELL PC
 3
     By s/ John Barton                               By s/ D. Michael Reilly
 4     John G. Barton, WSBA #25323                      D. Michael Reilly, WSBA #14674
       1567 Highlands Dr. NE, Ste 110-34                P.O. Box 91302
 5     Issaquah, WA 98029-6245                          Seattle, WA 98111-9402
       T: 425.243.7960                                  T: 206.223.7000 / F: 206.223.7107
 6     E-mail: thebartonlawfirm@gmail.com               E-mail: reillym@lanepowell.com
     Attorney for Plaintiff                          Attorneys for Defendant Cigna Health and Life
 7                                                   Insurance Company
 8

 9
                                         ORDER OF DISMISSAL
10
              Based on the above stipulation of Plaintiff and Defendant Cigna Health and Life Insurance
11
     Company, the Court hereby ORDERS that all of Plaintiff’s claims against defendant Cigna Health
12
     and Life Insurance Company are hereby dismissed without prejudice and without costs or fees to
13
     any party.
14
              DATED this 17th day of August,
                                       gust, 2021.
15

16
                                           _______________________________________
                                           ___________________________________
17                                         ROBERT S.
                                                   S LASNIK
                                           UNITED STATES DISTRICT JUDGE
18

19
     Presented by:
20

21   THE BARTON LAW FIRM

22
     By s/ John Barton
23     John G. Barton, WSBA #25323
       1567 Highlands Dr. NE, Suite 110-34
24     Issaquah, WA 98029-6245
       T: 425.243.7960
25     E-mail: thebartonlawfirm@gmail.com
     Attorney for Plaintiff
26

27

     STIPULATION AND ORDER FOR DISMISSAL - 2                              LANE POWELL PC
                                                                   1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 2:20-cv-01633-RSL
                                                                            P.O. BOX 91302
                                                                 SEATTLE, WASHINGTON 98111-9402
                                                                    206.223.7000 FAX: 206.223.7107
     133861.0001/8533645.3
                 Case 2:20-cv-01633-RSL Document 58 Filed 08/17/21 Page 3 of 3



 1
     LANE POWELL PC
 2

 3
     By /s/ D. Michael Reilly
 4      D. Michael Reilly, WSBA No. 14674
        reillym@lanepowell.com
 5      1420 Fifth Avenue, Suite 4200
        P.O. Box 91302
 6      Seattle, WA 98111-1302
     Attorneys for Defendant Cigna Health and Life
 7   Insurance Company
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION AND ORDER FOR DISMISSAL - 3                    LANE POWELL PC
                                                         1420 FIFTH AVENUE, SUITE 4200
     CASE NO. 2:20-cv-01633-RSL
                                                                  P.O. BOX 91302
                                                       SEATTLE, WASHINGTON 98111-9402
                                                          206.223.7000 FAX: 206.223.7107
     133861.0001/8533645.3
